Citation Nr: 1116010	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-28 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for total left knee replacement, claimed as secondary to the service-connected right knee disability.  

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to January 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the RO which, in part, denied service connection for total left knee replacement and degenerative joint disease of the lumbar spine, each claimed as secondary to the service-connected right knee disability.  In April 2008, a hearing was held at the RO before the undersigned.  

In September 2008, the Board denied the Veteran's claims and he appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  Pursuant to an April 2009 Joint Motion for Remand, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the Joint Motion.  The Board remanded the appeal to the RO for additional development in September 2009 and August 2010.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

A remand by the Board imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not accomplished, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

As indicated above, the Board remanded the appeal in September 2009 for a VA examination to determine the etiology of the Veteran's left knee and low back disabilities.  Specifically, the examiner was requested to render an opinion as to whether the Veteran's left knee and low back disabilities were caused by or related to the service-connected right knee disability which, prior to total knee replacement in August 2003, was characterized as post operative medial meniscectomy.  Although the Veteran was examined by VA in December 2009, the examiner's opinion was inadequate, to the extent that he did not address whether the left knee and/or low back disabilities were aggravated by the service-connected right knee disability.  The Board remanded the appeal again in August 2010, so that the VA examiner could address the specific question of aggravation.  

Although the same VA examiner considered the question of aggravation in an October 2010 report, it appears that he did not fully comprehend the underlying nature of the query.  That is, the examiner indicated that the Veteran had not been seen by VA for his disabilities since the last VA examination in December 2009.  Therefore, he could not offer an opinion as to whether there had been any worsening of his left knee or lower back disabilities due to the service-connected right knee disability.  

While it is understandable that the VA examiner may have been confused by the Board's request for another opinion concerning aggravation, and may have assumed that his initial opinion on VA examination in December 2009 addressed that question, any such assumption would be incorrect.  

For the benefit of the VA examiner, service connection may be granted, on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Additionally, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that service connection may also be granted on a secondary basis for a nonservice-connected disability which is "proximately due to or the result of" a service-connected disability.  Parenthetically, § 3.310 was amended in October 2006, in order to implement the holding in Allen regarding secondary service connection.  See 71 Fed. Reg. 52744 (2006).  

Although the VA examiner opined in December 2009 that the Veteran's current left knee and low back disabilities were not proximately due to, or caused by the service-connected right knee disability, his opinion did not address the additional question of whether the right knee disability may have aggravated the nonservice-connected left knee and low back disabilities.  While the inquiry may appear to the layperson, as merely a question of semantics, the Board must, nonetheless, attempt to resolve this matter.  

The etiology of the Veteran's current low back and left knee disability is a medical question that can only be answered by a competent healthcare practitioner and is not within the purview of the Board's expertise.  Because the remand instructions were not complied with, the Board is compelled to remand the appeal again for additional development.  Stegall v. West, 11 Vet. App. 268 (1998); see also, Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 38 C.F.R. § 19.9 (2010).  

The Board is cognizant of the fact that there is no objective or medical evidence currently of record for any treatment, abnormalities or findings related to the Veteran's low back or left knee disabilities until some 32 years after his discharge from service.  Nonetheless, the Board is charged with the duty to at least attempt to address the question of whether the Veteran's current disabilities were caused, in any way, by his right knee disability.  

Additionally, the Board notes that in September 2003, the Veteran reported that he underwent surgery for a torn meniscus of the left knee in the mid-1980's, and that he was told that he also had ligament damage in the left knee.  The private medical reports for that surgery are not currently of record.  Therefore, an attempt must be made to obtain those records and associate them with the claims file.  

In this case, the Veteran argues that he developed an altered gait because he favored his right knee which placed undue stress on his left knee and lower back and ultimately resulted in the development of scoliosis and degenerative arthritis of the lumbosacral spine and a total left knee replacement.  In support of his claim, the Veteran submitted statements from two private physicians to the effect that the service-connected right knee disability aggravated his lower back and left knee.  Although the evidence of record also includes a VA opinion that the Veteran's disabilities were not due to or caused by the service-connected right knee disability, the opinion, as noted above, did not address the question of aggravation.  Therefore, additional development must be undertaken to resolve this question.  

The Board is required to obtain a medical opinion as to whether the service-connected right knee disability aggravated the Veteran's left knee and lower back, thereby contributing to the onset of his reported meniscus tear and ligament damage in the mid-1980's, and ultimately his total knee replacement in 2003, as well as his current scoliosis and degenerative arthritis of the lumbosacral spine.  

Finally, the Board notes that the Veteran reported that he had surgery on his left knee by a private physician, Dr. Daniel R. Kanell around 1985, and provided VA with authorization to obtain records from that physician in July 2003.  Although the RO requested records from that physician in August 2003, no records were received, nor was the request returned by the U.S. Postal Service.  Significantly, the Veteran was not notified by the RO that those records had not been received.  As these records are potentially relevant to the Veteran's claim, VA has an obligation to make at least one more attempt to obtain those records.  

In this regard, the Board notes that there is a listing for an orthopedic surgeon by the name of Dr. Daniel R. Kanell in Fort Lauderdale, Florida.  The physician's credentials appear to be consistent with a surgeon who would have practiced in the area in mid-1980's.  However, his address and phone number are different from that provided by the Veteran.  Therefore, the Veteran should be requested to complete a current authorization to obtain all treatment records from Dr. Kanell, and to confirm his current mailing address.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the RO for the following action:  

1.  The Veteran should be asked to provide the names and addresses of all healthcare providers who have treated him for any low back or left knee problems since service.  Of particular interest are all records from Dr. Daniel R. Kanell pertaining to his left knee surgery in the mid-1980's.  If no information is received from Dr. Kanell at the address provided by the Veteran, an attempt should be made to obtain records from Dr. Kanell at 789 South Federal Highway, Suite 106, Fort Lauderdale, Fl 33316 (phone number (954) 522-3355).  After securing the necessary release(s), the RO should attempt to obtain all records not already associated with the claims file.  If any records identified by the Veteran cannot be obtained, he should be so informed and it should be documented in the claims folder.  

2.  The claims files and a copy of this remand should be forwarded to the VA physician who provided the December 2009 opinion.  If the physician who conducted that examination is no longer employed by VA, the claims file and a copy of this remand should be referred to another qualified provider for the opinions set forth below.  The examiner should include a discussion of all relevant facts and provide a complete rationale with references to the relevant evidence of record for all conclusions reached and opinions expressed.  

a)  Is it at least as likely as not (50 percent or more probability) that any current low back or left knee disability is related to the service-connected right knee disability.  

b)  If not, is it at least as likely as not (50 percent or more probability) that any current low back or left knee disability is proximately due to, the result of, or permanently aggravated by the service-connected right knee disability.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the RO should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  `

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).  

4.  After the requested development has been completed, the RO should readjudicate the claims.  This should include consideration of whether the Veteran's left knee and/or low back disabilities are proximately due to, the result of, or aggravated by the service-connected right knee disability.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

